1

2

3

4                                   JS-6
5

6

7

8                        UNITED STATES DISTRICT COURT

9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   EDELMIRA PANTOJA,                     Case No. CV 19-2132 JFW (SS)

12                    Plaintiff,

13        v.                                       JUDGMENT

14   LOS ANGELES COUNTY, et al.,

15                    Defendants.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19
20        IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed with prejudice.

22

23   DATED:    September 10, 2019

24

25                                         JOHN F. WALTER
                                           UNITED STATES DISTRICT JUDGE
26

27

28
